 UNITEDCATERING,HOTEL WORKERS,LOCAL 1064United Catering,Restaurant,Bar and Hotel Workers,LocalNo. 1064,Retail,Wholesale,DepartmentStore Workers Union,AFL-CIO and Canteen Cor-porationUnited DistributiveWorkers, Council 30, NationalCouncil of DistributiveWorkers of America andCanteen Corporation.Cases 7-CD-307-1 and 7-CD-307-2July 14, 1975DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Canteen Corporation, allegingthatUnited Catering, Restaurant, Bar and HotelWorkers, Local No. 1064, Retail, Wholesale, Depart-ment Store Workers Union, AFL-CIO (hereinaftercalled Local 1064), and United Distributive Workers,Council 30, National Council of Distributive Work-ers of America (hereinafter called Council 30) eachhas violated Section 8(b)(4)(D) of the Act by engag-ing in certain proscribed activity with an object offorcing or requiring Canteen Corporation to assigncertain work to employees represented by it ratherthan to employees represented by the other.Pursuant to notice, a hearing was held beforeHearing Officer Thomas Gallagher on April 22,1975. All parties appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, Local 1064 andCouncil 30 filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated that Canteen Corporation, aDelaware corporation with its principal place ofbusiness at the Merchandise Mart, Chicago,Illinois,is engaged in the provision of food services,and dur-ing the calendar year ending December31, 1974,127purchased food supplies and other materials valuedin excessof $50,000 directly from suppliers locatedoutside the State of Michigan. Accordingly, we findthat Canteen Corporation is engaged in commercewithin the meaning of Section 2(6) and (7) of the Actand that it will effectuate the purposes of the Act toassert jurisdiction herein.11.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated,and we find,that Local1064 and Council 30 are labor organizations withinthe meaning of Section2(5) of the Act.III.THE DISPUTEA. The WorkinDisputeThe work in dispute is "the nonsupervisory foodpreparation and distribution work within the two sat-ellite cafeteria areas, including retrieval of preparedand other food from the warehousing areas of theHamtramck Assembly Plant and transfer of saidfood to the satellite cafeteria areas,placement of theprepared food into the `CounterVend' cabinets ormachines within the satellite cafeteria areas, place-ment of various other prepared foods into their re-spective containers within the satellite cafeteria ar-eas, such as filling the milk dispenser,placement ofsalads into the chiller,and the placement of hot pre-pared foods into the steam cabinets and under theheat lights,preparation of hamburgers,hotdogs, andfrench fries in the satellite cafeteria areas,cashierwork within the satellite cafeteria areas,and variousother miscellaneous food-related job tasks within thesatellite cafeteria areas."B. BackgroundFor a number of years, Canteen Corporation, un-der contract with Chrysler Corporation, has main-tained an operation at the Dodge main plant inHamtramck providing food services to Dodge per-sonnel.Before February 1975, this operation in-volved a kitchen, a main dining room, and two satel-lite areas where Dodge personnel carried trays alongcafeteria serving lines, requested various kinds offood as they passed down the line, and paid a cashierwhen they reached the end of the line. Food wasbrought in bulk to the plant's dock area, transferredfrom the dock area to the kitchen, and prepared inthe kitchen. Some of it was then served in the diningroom; the rest was put into large pans, wheeled to thesatellite areas, placed on steam tables, ladled ontoplates, and handed to Dodge personnel. In addition219 NLRB No. 29 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the cafeteria servinglines,Canteen Corporationalsomaintainedin the satelliteareas coin-operated"Servinette" vending machinessellingdrinks andprepackaged fooditems.The 28 to 30 Canteen Cor-poration employees involved in transferring foodfrom the plant's dockarea,preparing it in the kitch-en, wheeling it to the satelliteareas,and serving it toDodge personnel were covered by a collective-bar-gaining agreementbetween Canteen Corporationand Local 1064 which by its terms applied to thepositions of "chef, cook helper,general,and satellitespecialist"; the 12 to 13 Canteen Corporation em-ployees involvedin servicingand maintaining thecoin-operated vending machines were covered by acollective-bargainingagreement between CanteenCorporation and Council 30 which by its terms ap-plied to the positions of "fieldmaintenance, routeservice personnel, Servinette attendant, and 'Count-erVend' attendant." I The employees covered by theagreementwith Local 1064 worked under SupervisorPalko, who reported to District Food Manager Igler,who in turn reported to Area Food DirectorBasset;the employees covered by the agreement with Coun-cil30 worked under District Vending ManagerSchafer, who reported to Area Vending Director Lee.In February 1975, Canteen Corporation decided,for businessreasons, to change its operation at theplant essentially from a cafeteria-style service to anautomat-style service. Under the new operation, theplant's kitchen was to be closed down completely,and the dining room and the twosatellite areas wereto be converted into three identical self-service areaswhere Dodge personnel could help themselves tofood from manually operated "CounterVend" 2 auto-mat units and coin-operated "Servinette" vendingmachine units.The "CounterVend" units were tocontain plates of food prepared, dished out, and indi-vidually wrapped at Canteen Corporation's commis-sary in nearby Dearborn; the "Servinette" units wereto contain cans of soup, prepackaged items of foodand machines for pouring hot and cold drinks.Canteen Corporation employees involved in the"CounterVend" part of the operation were to trans-fer the plates of food from the Hamtramck plant'siThe agreement between CanteenCorporation and Local 1064 wasscheduled to run from September15, 1973,until September15, 1976, withautomatic renewal thereafter fromyearto year absent notice from eitherparty to the contrary. The agreementbetweenCanteen Corporation andCouncil 30 was scheduled to run fromFebruary 1, 1974, utnil February 1.1977, with automatic renewal thereafter fromyear to yearabsent noticefrom eitherparty to the contrary.2 The "CounterVend"units were to be essentially a series of small com-partments, each with a clear plastic door on the side facing the customers,and each containing a plate of prewrapped food and a mechanism to keepthe food hot or cold as desired.Dodge personnel were to walk in front of theunits, opening the doors and removing the plates from the compartments;Canteen Corporation employees were to remain behind the units, placingthe plates into the compartments.dock area to the self-service area, place the platesinto the "CounterVend"units,and generally assistDodge personnel when necessary in using the"CounterVend"units.They were also to serve ascashiers, to cook and serve hamburgers, hotdogs, andfrench fries, and to dish out bulk quantities of chick-en and fish into individual baskets 2 days a week andplace the baskets on a counter for Dodge personnelto pick up; Canteen Corporation employees involvedin the "Servinette" part of the operation were tomaintainthe "Servinette" units in working order,keep them fully stocked with food and drink, andgenerally assist Dodge personnel when necessary inusing them. Supervisor Palko was to be transferredout of the plant, and District Vending ManagerSchafer was to oversee both the "CounterVend" andthe "Servinette" parts of Canteen Corporation's op-eration at the plant.On February 27, 1975, Canteen Corporation calledameeting with both Unions and announced itschange in operation from a cafeteria-style service toan automat-style "CounterVend" service. Stressingthat it believed the "CounterVend" work was cov-ered by the collective-bargaining agreement withCouncil 30 and that all of its other "CounterVend"work in the Detroit area was done by employees rep-resented by Council 30, Canteen Corporation statedthat it wasassigningthe work to employees repre-sented by Council 30 and cancelling its collective-bargaining agreement with Local 1064.3 In response,Local 1064 Committeewoman and Chief StewardTurner warned that employees represented by Local1064 would put up pickets and close the operationdown if they did not receive the work in dispute, andadded that she had United Auto Worker friends atthe plant who would cause Canteen Corporationtrouble. Local 1064 Executive Secretary and BusinessAgent Domany backed up Turner's threat to put uppickets and close the operation down. The partiesthen reached a temporary compromise whereby thework in dispute was to be performed by three em-ployees presented by Council 30 and nine employeesrepresented by Local 1064.Pursuant to the temporary compromise, CanteenCorporation put its change in operation into effecton March 3, 1975. On March 11, 1975, Council 30RepresentativeMolnar wrote to District VendingManager Schafer that Council 30 would take whatev-er action it deemed necessary, including a strike, ifthe employees represented by it did not receive all ofthework in dispute. On March 13, 1975, CanteenCorporation filed the instant charges against bothCouncil 30 and Local 1064. As of the hearing onThe agreementwith Local1064 contained no provisions for cancellationin circumstances such as these UNITED CATERING,HOTEL WORKERS,LOCAL 1064129April 22, 1975, the work in dispute was still beingdone by three employees represented by Council 30and nine employees represented by Local 1064 pur-suant to the temporary compromise.C. Contentions of the PartiesCanteen Corporation contends (in a brief submit-ted to the Hearing Officer) that the work in disputeshould be assigned to the employees represented byCouncil 304 because: (1) the collective-bargainingagreementbetween Canteen Corporation and Coun-cil 30 covers the work in dispute, and the collective-bargainingagreementbetween Canteen Corporationand Local 1064 does not; (2) Canteen Corporationhas expressed its preference for assigning the work indispute to employees represented by Council 30; (3)Canteen Corporation's general practice is to assignsimilar work in the Detroit area to employees repre-sented by Council 30; and (4) Canteen Corporation'soperation at the plant would be made more efficientand economical by assigning the work in dispute toemployees represented by Council 30.Council 30's contentionsare essentially the sameas Canteen Corporation's.Local 1064 contends that the work in disputeshould be assigned to employees represented by itbecause (1) the collective-bargaining agreement be-tween Canteen Corporation and Local 1064 coversthework in dispute, and the collective-bargainingagreement between Canteen Corporation and Coun-cil 30 does not; and (2) the work in dispute involvesessentially the same tasks which employees repre-sentedbyLocal 1064 performed to CanteenCorporation's complete satisfaction for a number ofyears before the change in operations occurred.D. Applicability of the StatuteBefore the Board may proceed to a determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied(1) that reasonable cause exists tobelieve that a violation of Section 8(b)(4)(D) hasbeen committed, and (2) that an agreed-upon meth-od binding on all parties does not exist for the volun-tary adjustment of the dispute.As to the existence of reasonable cause, the uncon-tradicted evidence indicates that Local 1064 Com-mitteewoman and Chief Steward Turner warned that4 Neither Union contends that there is an agreed-upon method bindingon all parties for thevoluntaryadjustment of the dispute.Council 30 con-tends that there is reasonable cause to believe that a violation of Sec.8(b)(4)(D)has been committedby both Unions;Local 1064 denies thatthere is reasonable cause to believe that a violation has been committed byit,but does not deny that reasonable cause exists to believe that a violationhas been committedby Council 30employees represented by Local 1064 would put uppickets and close the operation down if they did notreceive the work in dispute, and that Local 1064 Ex-ecutiveSecretaryand Business Agent Domanybacked up this threat. The uncontradicted evidencealso indicates that Council 30 Representative Mol-nar threatened that Council 30 would take-whateveraction it deemed necessary, including a strike, if theemployees represented by it did not receive the workindispute.Accordingly,we find that reasonablecause exists to believe that violations of Section8(b)(4)(D) have been committed both by Local 1064and by Council 30.As to the existence of an agreed-upon method, theparties have made no allegation and the record con-tains no evidence that such a method is available.Accordingly, we find that an agreed-upon methodbinding on all parties does not exist for the voluntaryadjustment of the dispute.Therefore, the dispute is properly before us for de-termination pursuant to Section 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the work in disputeafter giving due consideration to various relevantfactors, including the following: 51.Certification and collective-bargainingagreementsThe record contains no evidence that either Coun-cil 30 or Local 1064 has been certified by the Boardas the bargaining representative of Canteen Corpora-tion employees for the work in dispute.The collective-bargaining agreement between Can-teen Corporation and Council 30 explicitly covers thepositionof "CounterVend attendant," and thusmakes specific reference to the major tasks involvedin the work in dispute. In contrast, the collective-bargaining agreement between Canteen Corporationand Local 1064 merely covers the position of "satel-lite specialist," which relates to a positionin a manu-ally operated cafeteria. In addition, there is no refer-ence to any of the tasks involved in the work indispute in the Local 1064 agreement. Accordingly,we find that the terms of the collective-bargainingagreements,while not by themselves determinative,tend to favor awarding the work to employees repre-sented by Council 30.5International Associationof Machinists, Lodge No. 1743, AFL-CIO (J. A.Jones ConstructionCompany),135 NLRB 1402, 1410-11 (1962) 130DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Employer's preference and area practiceThe evidence clearly shows that Canteen Corpora-tion assigned the work in dispute to employees repre-sented by Council 30 initially and still prefers-thetemporary compromise among the parties notwith-standing 6 -to assign the work to those employeesnow. The evidence also indicates that Canteen Cor-poration has assigned similar work to employees rep-resented by Council 30 in five of its six "Counter-Vend" operations in the Detroit area. Accordingly,we find that Canteen Corporation's expressed prefer-ence at the plant in question and its general practicein the Detroit area favor awarding the work to em-ployees represented by Council 30.3.Efficiency and economy of operationThe evidence indicates that employees representedby Local 1064 are as qualified as employees repre-sented by Council 30 to operate the "CounterVend"automat machines. However, according to DistrictVendingManager Schafer, the employees repre-sented by Council 30 are also experienced in operat-ing the "Servinette" vending machines, and the em-ployees represented by Local 1064 are not. As aresult, Canteen Corporation could have its "Counter-Vend" attendants spend approximately 25 percent oftheir time helping to operate the "Servinette" ma-chines if the work in dispute is assigned to employeesrepresented by Council 30, but will have to hire threeto four additional employees-at an estimated ex-pense of $20,000 to $22,000 a year-to operate the"Servinette" machines if the work in dispute is as-signed to employees represented by Local 1064. Ac-cordingly, we find that efficiency and economy ofoperation favor awarding the work in dispute to em-ployees represented by Council 30.ConclusionBasedupon the entire record, and after full consid-eration of all relevant factors, including the collec-tive-bargainingagreements,Canteen Corporations'sassignmentof the work in dispute, CanteenCorporation'sareapractice, and relative efficiencyand economy of operation, we conclude that thework in dispute should be awarded to employees rep-6 The compromise clearly was designed as a stopgap measure to avoid thepossibility of strikes which had been threatened by the two Unions involved.resentedby Council 30 (but not to that Union or itsmembers).DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and on the basis of theforegoing findings and the entire record in this case,theNational Labor Relations Board hereby makesthe following Determination of Dispute:1.Employees of Canteen Corporation who arerepresented by United Distributive Workers, Council30,Naitonal Council of DistributiveWorkers ofAmerica, are entitled to perform the work consistingof all nonsupervisory food preparation and distribu-tion work within the two satellite cafeteria areas, in-cluding retrieval of prepared and other food from thewarehousing areas of the Hamtramck AssemblyPlant and transfer of said food to the satellite cafete-ria areas, placement of the prepared food into the"CounterVend" cabinets or machines within the sat-ellite cafeteria areas, placement of various other pre-pared foods into their respective containers withinthe satellite cafeteria areas, such as filling the milkdispenser, placement of salads into the chiller, andthe placement of hot prepared foods into the steamcabinets and under the heat lights, preparation ofhamburgers, hotdogs, and french fries in the satellitecafeteria areas, cashier work within the satellite cafe-teria areas, and various other miscellaneous food-re-lated job tasks within the satellite cafeteria areas.2.United Catering, Restaurant, Bar and HotelWorkers, Local No. 1064, Retail, Wholesale, Depart-ment Store Workers Union, AFL-CIO, is not enti-tled,by means proscribed by Section 8(b)(4)(D) ofthe Act, to force or require Canteen Corporation toassign the above work to individuals represented byit rather than to individuals represented by UnitedDistributiveWorkers, Council 30, National Councilof Distributive Workers of America.3.Within 10 days from the date of this DecisionandDetermination of Dispute, United Catering,Restaurant, Bar and Hotel Workers, Local No. 1064,Retail,Wholesale,DepartmentStoreWorkersUnion, AFL-CIO, shall notify the Regional Directorfor Region 7, in writing, whether or not it will refrainfrom forcing or requiring Canteen Corporation, bymeans proscribed by Section 8(b)(4)(D) of the Act, toassign the work in dispute in a manner inconsistentwith the above determination.